221 F.2d 958
Duncan HARRIS et al., Plaintiffs-Appellants,v.The CONNECTICUT LIGHT & POWER COMPANY, Defendant-Appellee.
No. 281.
Docket 23460.
United States Court of Appeals Second Circuit.
Argued April 22, 1955.
Decided May 11, 1955.

Appeal from a judgment of the United States District Court for the District of Connecticut; Robert P. Anderson, Judge.
John R. Cuneo, Norwalk, Conn. (Lovejoy & Cuneo, Robert B. Seidman and Stephen Tate, Norwalk, Conn., of counsel), for appellants.
Carmody & Torrance, Waterbury, Conn. (Walter F. Torrance, Jr., Waterbury, Conn., of counsel), for appellee.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Anderson, 125 F. Supp. 395.